DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
The specification recites that circulating hot water can be added to the third channel to heat the shared channel, but does not disclose the third channel being configured to heat water. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 a third channel is claimed but not a second. 
In claim 13 a third channel is claimed but not a first or second.
It is unclear how the third channel is configured to heat water under a preset condition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daas et al DE 202010012739.
Regarding claim 1, Daas discloses a plant cultivation device comprising a fixing member comprising a first channel (20), a shared channel (10) and a plurality of first through-holes, the first through-hole connected with the first channel and the shared channel and passing through an upper surface of the fixing member (Daas, Figure 2); the first channel being stack-up with the shared channel and located above the shared channel; and wherein the shared channel is configured to fill with a cultivation medium (Daas translation, ¶0015), and the first channel is configured to store water flowing from the shared channel by the first through-hole when too much water is stored in the shared channel.
Regarding claim 2, Daas further discloses the fixing member is an integral configuration to form the first channel, the shared channel and the plurality of first through-holes (Daas, Figure 2).
Regarding claim 15, Daas discloses a greening apparatus configured to cultivate plants on a roof and comprising at least two plant cultivation devices (1) and a connecting member (100), the connecting member configured to connect with two adjacent plant cultivation devices; each plant cultivation device comprising at least two fixing members, the fixing member comprising a first channel (20), a shared channel (10) and a plurality of first through-holes, the first through-hole connected with the first channel and the shared channel (Daas, Figure 2), and passing through an upper surface of the fixing member; the first channel being stack-up with the shared channel and located above the shared channel (Daas, Figure 2) ; and wherein the shared channel is configured to fill with a cultivation medium (Daas translation, ¶0015), and the first channel is .

Allowable Subject Matter
Claims 3-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Daas discloses a plurality of second through-holes but does not disclose a second channel connected with 2nd through hole, or second channel being stack up with the same shared channel that is stack-up with the first channel. 
Daas does not disclose a fixing member having a shared channel, an additional channel, a plurality of through-holes, with the through hole connected with the shared channel and isolated from the additional channel; with the shared channel being stack-up with the other channel and located above it. 
The shared channel (40) of Silverberg is not configured to fill with a cultivation medium, it comprises cultivation medium. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0059139; EP 2441323.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTEN C HAYES/Primary Examiner, Art Unit 3642